Order filed April 30, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00271-CR
                                 ____________

                      CARLA NICOLE POTTS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No, 14
                           Harris County, Texas
                       Trial Court Cause No. 1819033


                           ABATEMENT ORDER

      The clerk’s record in this appeal was filed April 24, 2013. According to the
record, the trial court certified that appellant has the right to appeal. With her
notice of appeal filed March 18, 2013, appellant represented to the court that she is
indigent and requested the appointment of counsel. To date, this court has not been
notified that appellate counsel has been appointed. Accordingly, we issue the
following order.

      We ORDER the judge of the County Criminal Court at Law No. 14 to
consider appellant’s request for appellate counsel and immediately conduct a
hearing, if necessary, at which appellant, appellant’s counsel, if any, and counsel
for the State shall participate, to determine whether appellant is indigent and, thus
entitled to a free record and appointed counsel on appeal. The judge shall appoint
appellate counsel for appellant, if necessary. The judge shall see that a record of
any hearing is made, and shall order the trial clerk to forward a record of the
hearing and a supplemental clerk’s record containing the trial court’s order or
findings on the appointment of counsel. These records shall be filed with the clerk
of this court on or before May 29, 2013.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
records ordered herein are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion.

                                  PER CURIAM




                                           2